Citation Nr: 1216242	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  05-06 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel

INTRODUCTION

The Veteran served on active duty from October 1966 to June 1972, serving in Vietnam from December 1970 to December 1971. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision rendered by the Reno, Nevada, Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the Veteran's claim for entitlement to service connection for PTSD.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in May 2006; a transcript of that hearing is of record.

In an August 2006 decision, the Board denied entitlement to service connection for PTSD.  The appellant appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2010 Memorandum Decision, the Court vacated the August 2006 Board decision and remanded this matter to the Board for readjudication.  In that decision, the Court found that the Board had breached its duty to assist regarding verification of the Veteran's alleged stressors by not attempting to verify the alleged incidents with the information provided.  It was highlighted by the Court that the Veteran's descriptions of his unit's activities while in Vietnam could reasonably be corroborated by unit records, reflecting the type of work the 7th Air Force performed (including air strikes).

In February 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) for additional development. 

As noted on the title page, the Board has recharacterized the issue as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

FINDING OF FACT

The Veteran's currently diagnosed PTSD is as likely as not causally related to events during active service.


CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, PTSD was incurred during active service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 4.125 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

The Board has granted the Veteran's claim of entitlement to service connection for PTSD.  As such, no additional discussion of VA's duty to notify and assist is necessary with respect to that issue.

Laws and Regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002 and Supp. 2011).

For certain chronic disorders, to include psychosis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

In order to establish service connection for PTSD, the evidence of record must include a medical diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2011).

Generally, but not always, a veteran's lay testimony, by itself, will not be enough to establish the occurrence of the reported stressor.  Instead, the record must contain evidence that corroborates the veteran's testimony as to the occurrence of the claimed stressor.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f); West v. Brown, 7 Vet. App. 70, 76 (1994).  However, there are special considerations for PTSD claims predicated on a personal assault.  The pertinent regulation, 38 C.F.R. § 3.304(f)(5), provides that PTSD based on a personal assault in service permits evidence from sources other than a veteran's service records, including evidence of behavior changes, which may corroborate his or her account of the stressor incident.

Further, lay testimony alone may establish the occurrence of the claimed in-service stressor, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of service, in the following circumstances: when a veteran was diagnosed with PTSD in service (38 C.F.R. § 3.304(f)(1)); when a veteran engaged in combat with the enemy (38 C.F.R. § 3.304(f)(2)); when a veteran experienced fear of hostile military or terrorist activity (38 C.F.R. § 3.304(f)(3)); or when a veteran was a prisoner of war (38 C.F.R. § 3.304(f)(4)).  38 C.F.R. § 3.304(f).

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service 
stressor.  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating 

current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

75 Fed. Reg. 39843 (July 13, 2010); 38 C.F.R. § 3.304(f) (2011).

As set forth in the Federal Register, the revised provisions of 38 C.F.R. § 3.304(f) were made effective July 13, 2010, and apply to any claim that "[w]as appealed to the Board before July 13, 2010, but has not been decided by the Board as of that date."  Id.  Because the Veteran's claim was pending before the Board on July 13, 2010, but had not yet been readjudicated at that juncture, the amended provisions of 38 C.F.R. § 3.304(f) are for consideration in this case.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

Finally, in a claim for service connection, the ultimate credibility or weight to be accorded evidence must be determined as a question of fact.  The Board determines whether (1) the weight of the evidence supports the claim, or (2) the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim: the appellant prevails in either event. However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2011).

Factual Background and Analysis

As an initial matter, the Board notes that the evidence does not show, nor does the Veteran report, that he engaged in combat with the enemy.  According to his DD Form 214, he was not awarded any combat medals or decorations.  Available service treatment and personnel records do not contain any reports of combat incidents in service.  In addition, the Veteran has himself indicated that he did not participate in any combat situations. 

For these reasons, the Board finds that the Veteran did not engage in combat with the enemy within the meaning of 38 U.S.C.A. § 1154(b).  Gaines v. West, 11 Vet. App. 353, 359 (1998).  Accordingly, his statements and testimony concerning the reported stressors may not be accepted, standing alone, as sufficient proof of their occurrence.  Therefore, independent evidence is necessary to corroborate his statements as to the occurrence of the claimed stressors.  Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).

The Veteran contends that he developed PTSD as a result of his experiences during active service in Vietnam.

Service treatment records are void of any psychiatric complaints or findings.  Service personnel records show that he was stationed in Vietnam with the United States Air Force (USAF) from December 1970 to December 1971.  His principal duty during service at Tan Son Nhut Air Base was listed as Intelligence Operations Specialist for the 7th Air Force.  

An April 1993 private psychiatric evaluation report from S. M., M. D. showed that the Veteran detailed that he was injured in the head by a gunshot or piece of shrapnel and hospitalized in Saigon for six days.  The physician listed an impression of probable bipolar disorder, possible major depressive disorder, and substance abuse by history, noting that the Veteran had intermittently turned to drugs in an attempt to medicate himself for psychiatric problems since the time he served in Vietnam.  

In an August 2003 statement, the Veteran's brother asserted that he noticed a marked change in his personality following his return from Vietnam in 1971.  It was noted that the Veteran expressed his disaffection with military service resulting from his Vietnam experiences and discussed one specific violent incident involving a head injury at the hands of hostile civilians somewhere in Saigon.  

Post-service VA treatment notes dated in 2003 and 2004 reflected diagnoses of PTSD.  In VA treatment records dated in January 2005, February 2005, and June 2006, a VA psychologist indicated that the Veteran continued to suffer from severe, chronic depression, anxiety, anger, irritability, labile mood swings, periodic nightmares, flashbacks, disillusionment, and social withdrawal resulting from his traumatic experiences while serving in the USAF.  The psychologist listed an assessment of severe and chronic PTSD, opining that the Veteran's current condition was more than likely than not related to his in-service condition. 

In his May 2006 hearing testimony, and in various written accounts presented in support of his claim, the Veteran alleged two principal stressors in service that caused his current PTSD: being attacked by a mob of civilians when off-duty in Saigon and working as an Intelligence Operations Specialist for the 7th Air Force in Saigon.

The first alleged stressor involves a confrontation with a civilian mob in August or September 1971.  The Veteran has continually asserted that he was treated at the 3rd Army Field Hospital in Saigon for a head injury incurred when attacked by the civilians and hit in the head with a thrown brick.  In December 2004, the National Personnel Records Center (NPRC) advised that a search of the clinical records dated from August 1971 to October 1971 from the 3rd Army Field Hospital in Saigon failed to reveal any evidence of him having been treated there.  In February 2005, the Veteran reported that he had experienced the following symptoms: early separation, episodes of depression, panic attacks, or anxiety, cocaine and heroin addiction, obsessive behavior, tests for HIV or sexually transmitted diseases, and unexpected economic or social behavior changes (felony conviction). 

The Veteran's second alleged stressor involves his duties as an Intelligence Operations Specialist for the 7th Air Force while stationed in Saigon.  He reported that he had direct involvement in intelligence operations (threat assessment and targeting) which resulted in air strikes directed against military and non-military targets in Vietnam, Laos, and Cambodia.  He has submitted copies of his Performance Reports dated from November 1970 to November 1971 showing that he received top marks (9 out of 9 in all areas) and that his duties consisted of analyzing combat operational reports relating to enemy anti-aircraft defenses, preparing and disseminating daily reaction reports, maintaining records of the order of battle based on photographic interpretation, and compiling briefing data for the Commander of the 7th Air Force and his staff.  He testified that although he did not participate in combat, he prepared the information for military commanders that resulted in air strikes that resulted in the deaths of many people and the destruction of property.  He stated that he felt guilt and remorse about his participation in these activities, to which he attributes his PTSD symptoms.  He has also submitted voluminous amounts of internet research concerning bombing missions in Laos and USAF combat activities during his period of active duty.    

Additional VA treatment records dated from 2007 to 2011 showed findings of PTSD.  In April 2008, a VA nurse noted that the Veteran had symptoms of PTSD from Vietnam attack on his person by a civilian mob.  The Veteran's VA treating psychologist continued to list an assessment of severe and chronic PTSD, opining that the Veteran's current condition was more likely than not related to his in-service condition.

Negative responses were received in 2011 after additional record searches were conducted at the Social Security Administration, Air Force Office of Special Investigations, JSRRC (to include a search the Veteran's assigned unit records during his Vietnam service), and 3rd Army Field Hospital in Saigon, Vietnam. 

In a May 2011 memorandum, the RO indicated that it was unable to verify the Veteran's alleged stressors based on the information contained in the claims file.  The RO found that all procedures for obtaining corroboration had been properly followed, that all efforts to obtain the needed information had been exhausted, and that further attempts would be futile.  

In a June 2011 VA PTSD examination report, the Veteran indicated that his service job with Intelligence Operations Defense Analysis (INODA) required him to pinpoint where bombs were to be targeted and subsequently conduct bomb damage assessment.  He detailed that he actually saw pictures of the damage done after bombing, including dead people, dead animals, and the effects of napalm bombs dropped in the Ho Chi Minh Trail.  He reported that he felt guilt over his responsibility in targeting areas to be bombed and that halfway through his active duty he became convinced that they were not doing the right thing, as civilians were being killed. 

After discussing his detailed review of the Veteran's complete claims file and conducting a mental status evaluation, the examiner, a VA psychiatrist, listed a diagnosis of chronic, delayed PTSD.  He noted his belief that the Veteran's in-service performance reports from his commander verified his involvement in doing the targeting of bombs and subsequent damage assessments.  It was indicated that over time, seeing the effects of the bombing with results of napalm bonds dropped and having to do the estimate of body counts had traumatized the Veteran.  The examiner found that the actual trauma did not become manifest to the Veteran until after separation from service.  On his review of the file, the examiner commented that it was apparent that the Veteran was a very good soldier with excellent performance reports and a friendly disposition.  The examiner noted that evidence reflected that there was a big change in the Veteran's personality when he returned from Vietnam.  He was noted to return as a damaged person with psychological problems (identified by the examiner as PTSD).  It was specifically indicated by the examiner that the Veteran's stressor fit the criteria for a stressor event and that he had significant symptoms of reexperiencing, avoidance, and hyperarousal.  He opined that the Veteran's PTSD was the result of his in-service experiences, and that it was as likely as not that what had been previously diagnosed as bipolar disorder was actually due to symptoms of PTSD complicated by his use of drugs.  

In a March 2012 VA mental health outpatient note, the Veteran's treating VA psychologist again listed a diagnosis of severe, chronic PTSD.  After reviewing the Veteran's service medical records as well as the current medical records, he opined that the Veteran's current condition was more likely than not related to his in-service condition.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Based on this record, the Board finds the Veteran's stressors are corroborated by application of 38 C.F.R. § 3.304(f)(3).  Here, the Veteran's alleged stressors are related to his fear of hostile military activity as defined above. The Veteran experienced, witnessed, or was confronted with an event or circumstance (marking bomb targets) that involved a threat to the physical integrity of others (Vietnamese civilians).  The stressors he reported were consistently described and are consistent with his tour of duty in Vietnam from December 1970 to December 1971.  Service personnel records clearly showed that his duties consisted of analyzing combat operational reports relating to enemy anti-aircraft defenses, preparing and disseminating daily reaction reports, maintaining records of the order of battle based on photographic interpretation, and compiling briefing data for the Commander of the 7th Air Force and his staff.  

As noted above, the Veteran's longstanding treating VA psychologist has consistently opined that the Veteran has PTSD due to in-service events.  A VA psychiatrist opined that the Veteran's PTSD was the result of his in-service experiences in his detailed June 2011 VA examination report.  The Board is cognizant that a private physician has discussed and identified additional psychiatric disorders including probable bipolar disorder, possible major depressive disorder, and substance abuse by history, noting that the Veteran had intermittently turned to drugs in an attempt to medicate himself for psychiatric problems since the time he served in Vietnam.  However, a review of the claims file reveals no nexus evidence to the contrary of the VA psychologist and psychiatrist opinions of record.  In fact, the record is devoid of any concrete evidence that the Veteran's contentions are inaccurate or otherwise without foundation. 

In this case, after carefully reviewing all the evidence on file, the Board finds no adequate basis to reject the competent lay statements and medical evidence of record that is favorable to the Veteran, based on a rational lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  There is simply no competent medical opinion to outweigh the favorable medical opinions of record.  Moreover, as indicated, these opinions not only diagnose PTSD and relate that diagnosis to an in-service stressor, they also provide assessments as to whether the stressor events occurred.

In so finding, the Board must note that the evidence of record is not unequivocal.  The fact that the Veteran first filed a claim for service connection for PTSD in 2003, over three decades after leaving service, weighs against his claim.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (a veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).  Additionally, while the Veteran has repeatedly asserted that he was hospitalized for an injury sustained from an attack by a civilian mob in Vietnam, repeated searches for applicable records from the treating facility have been unsuccessful.  

Even so, given the totality of the evidence of record, including the Veteran's credible lay testimony establishing the occurrence of his claimed in-service stressors, current diagnoses of PTSD by a VA psychologist and psychiatrist combined with the positive nexus evidence of record, and the lack of any negative nexus evidence, the Board has determined that the Veteran's claimed PTSD is causally linked to his corroborated in-service stressors. 

Based on the foregoing and resolving all doubt in the Veteran's favor, the Board finds that service connection for PTSD is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, the appeal is granted.



ORDER

Entitlement to service connection for PTSD is granted. 



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


